Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/7/20, claims priority from prov. appl. 62911794, filed on 10/7/19.

Status of Claims and Response to Restriction Requirement
Claims 1, 3-6, 8-11, 13-18, 20-22, and 27-28 are pending as of the response filed on 1/11/22. Claims 2, 7, 12, 19, and 23-26 have been canceled. 
Applicant’s election of a) methylprednisolone and N2-hydroxypropyl methacrylamide (HPMA); and b) NSAIDs in the reply filed on 1/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The elected species are encompassed by claims 1, 3-6, 8-11, 13-18, 20-22, and 27-28. The species election is made final; in the event that a species is found allowable, examination will be extended to other non-elected species, in accordance with MPEP 803.02.
Claims 1, 3-6, 8-11, 13-18, 20-22, and 27-28 were examined and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 8-11, 13-18, 20-22, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard et. al., WO 2010036961 A1 (publ. 4/1/2010, cited in the IDS) in view of Wang et. al., US 20090311182 A1 (publ. 12/17/2009).

Pritchard teaches nitric oxide (NO) as a chemical messenger that is present in the highest concentration  in the  CNS; NO is synthesized by the enzyme NOS, which can exist as four isoforms, including inducible NOS (iNOS), which is generated under pathological conditions  and is expressed in astrocytes, microglia, vascular smooth muscle, and endothelial cells (para [0005-0006]). NO can form peroxynitrite, and oxidative stress due to peroxynitrite and its decomposition products is implicated in a various of disease and injury states, including spinal cord injury (SCI) (para [0007-0008]). It is taught that 2 hours post-SCI, iNOS is expressed  in the damaged tissue, and continues to be expressed afterwards due to the infiltration of inflammatory cells (para [0011]). NO is also taught to be involved in neurotoxicity after traumatic and ischemic CNS injuries, promoting mutagenic DNA deamination and phospholipid peroxidation, which further damages cell membranes and can result in cell death (para [0012]). Pritchard teaches elevated levels of peroxynitrite occur for at least a week following SCI, coinciding with protein oxidation and lipid peroxidation, and glucocorticoids have been found to have a neuroprotective effect at least in part by inhibiting lipid peroxidation (para [0013]). It is taught that high dose methylprednisolone is the standard of care for acute SCI and exhibits 
Pritchard doesn’t teach methylprednisolone conjugated to the elected polymer, HPMA. 
Wang teaches water soluble polymeric delivery systems for imaging, evaluation, and/or treatment of inflammatory diseases or disorders, wherein inflammatory diseases or disorders are taught as diseases or disorders caused by, or resulting from, or resulting in inflammation (Title & abstract; para [0003], [0012], [0126]). Wang teaches an embodiment wherein an anti-inflammatory agent is attached to a water-soluble polymeric delivery system and administered to a subject (para [0015]). Wang teaches another embodiment wherein a linker is present between the therapeutic agent and polymer backbone, which can be degradable or non-degradable under physiologic conditions (para [0017]). Wang teaches another particular embodiment wherein a patient is administered a composition comprising at least one N-(2-hydroxypropyl)methacrylamide (HPMA) copolymer, a pharmaceutical carrier, and an anti-inflammatory therapeutic conjugated to the copolymer via a linker, e.g., a hydrazone linker (para [0021]). Wang also teaches a limitation in which a patient is further administered an additional anti-inflammatory therapeutic (para [0021]). Wang teaches an example wherein an anti-inflammatory corticosteroid, dexamethasone, is conjugated to HPMA copolymer (para [0058]). Wang teaches other anti-inflammatory agents to be used in the invention include other corticosteroids such as methylprednisolone and NSAIDs (para [0124]). Wang teaches delivery of the composition by injection, e.g., intravenously (systemically) (para [0101], [0129]). Wang exemplifies systemic administration (para [0130]). Wang teaches the polymeric drug delivery system to increase the therapeutic potential and dosing window of drugs by reducing side 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a spinal cord injury in a subject, including acute SCI, to have inhibited oxidative stress in the spinal cord of a subject, and to have inhibited lipid peroxidation in the spinal cord of a subject comprising systemically administering a composition comprising polymeric methylprednisolone conjugated to HPMA via a degradable linker, e.g., hydrazone linker, in view of the combined teachings of Pritchard and Wang. Pritchard teaches inflammation, lipid peroxidation, and oxidative stress occur after SCI, and although high dose methylprednisolone is the standard of care for acute SCI, this treatment is associated with adverse effects and dosing challenges. In consideration of the combined teachings of the prior art, one of ordinary skill in the art would have been motivated to have treated SCI, including acute SCI in a subject in need thereof comprising systemically administering a composition comprising methylprednisolone conjugated via a linker to HPMA, because Pritchard teaches methylprednisolone, the standard of care for SCI, to be associated with adverse effects, and Wang teaches the anti-inflammatory conjugate polymeric drug delivery system to increase the therapeutic potential of a drug by reducing side 
Regarding the limitation of claims 8-10 and 13, “wherein inflammation in the subject is reduced in the spinal cord”, “wherein injury-related cellular markers are reduced in the spinal cord of the subject”, “wherein motor neuron apoptosis is decreased in the spinal cord of the subject”, “wherein muscle and bone mass are not reduced in the subject”, it would have been prima facie obvious to have treated a subject having a SCI comprising systemically administering a composition comprising methylprednisolone conjugated to polymeric HPMA, in view of the teachings of Pritchard and Wang, for the reasons discussed previously. It would have been prima facie obvious therefore that the effects of this treatment would have been the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim Objection
Claim 11 is objected to because of the following informalities:  the claim doesn’t end in a period.  See MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period”. Appropriate correction is required.


Information Disclosure Statement
The IDS filed on 2/24/22 has been considered. 


Conclusion
Claims 1, 3-6, 8-11, 13-18, 20-22, and 27-28 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627